      Case 1:19-mj-00009-PJG ECF No. 1-1 filed 01/09/19 PageID.2 Page 1 of 3


            CONTINUATION OF APPLICATION FOR A SEARCH WARRANT

1.   I, Special Agent Gregory Pond, was a Police Officer for five years prior to being hired by the
     Drug Enforcement Administration (DEA) as a Special Agent. I have been employed by the
     DEA for 13 years. I have worked in St. Louis, Missouri, Afghanistan, and Kalamazoo,
     Michigan conducting investigations of illegal drug trafficking involving international and inter-
     state drug traffrcking organizations. I have received specialized drug trafficking training
     beginning with the DEA Training Academy and including continuous in-service training during
     my career with the DEA. I have participated in hundreds of investigations and served as an
     Affiant for multiple federal search warrant affidavits.
つ４




     This statement is offered in support of an application for a search warrant authorizing the search
     of the residence located at614 ReedAve., Kalamazoo, Michigan, as well as the curtilage of this
     residence and vehicles and outbuildings found thereon. Based on the facts set forth in this
     statement, there is probable cause to believe that the residence located at 614 Reed Ave.,
     Kalamazoo, Michigan, will contain (a) evidence of a crime, (b) contraband, fruits of crime and
     other items illegally possessed, and (c) property used in committing a crime. Specifically, there
     is probable cause to believe that this residence will contain (a) evidence of distribution of
     Schedule II controlled substances such as methamphetamine and possession of this controlled
     substance with intent to distribute, in violation of Title 2l U.S.C. $ 8al(a)(1), and (b) evidence
     of conspiracy to possess with intent to distribute controlled substances in violation of Title 21
     U.S.C. $ 846. The items to be seized are listed in Attachment B. This statement is being
     submitted for the limited purpose of obtaining a search warrant for the listed location. This
     statement is not intended to include each and every fact known by me or the government.

3.   On January 8,2019, at approximately 9:00 a.m., Illinois State Police (lSP) Troopers observed a
     2007 Lexus SUY California registration 8FOY385, traveling east bound on I-80 near mile post
     58 in Bureau County, Illinois. The Lexus was stopped for a traffic violation and an ISP canine
     conducted a sniffof the Lexus during the traffic stop. The canine indicated the presence of
     illegal drugs in the rear doors of the Lexus. The driver, Virginia SANDOR, was arrested and
     transported to an ISP post for questioning, as was the sole other occupant of the Lexus,
     SANDOR's husband Mario Esteban LOPEZ-ZENTENO. A thorough search of the Lexus
     revealed 22 bundles of suspected crystal methamphetamine concealed inside the rear driver and
     passenger door panels ofthe Lexus.

4.   At the ISP post, SANDOR was read her Miranda warnings in Spanish and SANDOR waived
     her Miranda rights and agreed to talk with ISP investigators. SANDOR told investigators that
     she was contacted by a black male subject named Andre in Riverside, California, to drive the
     2007 Lexus to Kalamazoo, Michigan. The registered owner/insured party of the 2007 Lexus is
     Andre M. HOLLIN, with an address of 6979 Palm Ct., Riverside, California. SANDOR was
     shown a picture of Andre HOLLIN and SANDOR positively identified the subject she knew as
     Andre as HOLLIN. SANDOR indicated Andre HOLLIN paid SANDOR $2,500.00 in US
     currency in Riverside, Califomia, when she and her husbandLOPEZ-ZENTENO picked up the
     Lexus to drive it to Kalamazoo where they would meet Andre HOLLIN. SANDOR told
     investigators she knew there were drugs in the Lexus, but did not know what type of drugs or
     where they were located in the Lexus.

5.   SANDOR agreed to cooperate with ISP investigators and assist in a controlled delivery of the
     Lexus to Andre HOLLIN in Kalamazoo, Michigan. Controlled calls to Andre HOLLIN's
      Case 1:19-mj-00009-PJG ECF No. 1-1 filed 01/09/19 PageID.3 Page 2 of 3


     cellular phone number 313-286-6594 were made by SANDOR and Andre HOLLIN was told
     SANDOR was en-route to meet Andre HOLLIN in Kalamazoo on January 8,2019. Law
     enforcement databases indicate the subscriber/user of 3l 3-286-6594 is Andre HOLLIN.

6.   ISP investigators contacted Michigan State Police (MSP) Southwest Enforcement Team
     (SWET) investigators to arrange a controlled delivery. MSP SWET investigators contacted
     DEA Kalamazoo Post of Duty investigators for assistance. MSP SWET, DEA and US Postal
     Inspectors are currently conducting an investigation centered around Andre HOLLIN and his
     brother Tyrone HOLLIN. In 2018, US Postal Inspectors intercepted multiple packages
     containing suspected crystal methamphetamine and heroin that were being mailed at the
     direction ofAndre HOLLIN to subjects inKalamazoo, Michigan, to include Tyrone HOLLIN.
     Tyrone HOLLIN has been identified as residing at 674 Reed Ave., Kalamazoo, Michigan.
     Tyrone HOLLIN has been indicted in the Western District of Michigan for crimes associated
     with the distribution of methamphetamine and there is currently an active federal arrest warrant
     for Tyrone HOLLIN.

7.   On January 8,2019,1SP and MSP SWET investigators met at the MSP Paw Paw, Michigan Post
     with the 2007 Lexus, SANDOR and LOPEZ-ZENTENO. Investigators placed two of the
     bundles of suspected crystal methamphetamine back inside the rear door panels of the Lexus
     and SANDOR and LOPEZ-ZENTENO called Andre HOLLIN on the 313-286-6594 advising
     they were close to Kalamazoo. Andre HOLLIN had previously given SANDOR the address of
      1227 Little Drive, Kalamazoo, Michigan, and told SANDOR to drive to that location to meet
     Andre HOLLIN. Investigators observed SANDOR andLOPEZ-ZENTENO arrive at 1227
     Little Drive and make contact with a subject driving a black, 2018 Land Rover SUV bearing
     Illinois registration A837832. SANDOR andLOPEZ-ZENTENO were observed following the
     Land Rover driving in an easterly direction, stopping at a gas station, and then driving to 614
     Reed Ave, Kalamazoo, Michigan, the residence of Tyrone HOLLIN. Investigators observed
     Andre HOLLIN exit the Land Rover and briefly meet with SANDOR and LOPEZ-ZENTENO
     in the driveway at 614 Reed Ave. SANDOR andLOPEZ-ZENTENO left the area on foot and
     Andre HOLLIN was observed going into the residence at 614 Reed Ave., which is the right side
     door of the duplex located at6141616 ReedAve. Andre HOLLIN was observed exiting 614
     Reed Ave. and walking around looking at vehicles/people in the area of 614 Reed Ave. Andre
     HOLLIN went back into 614 Reed Ave. but came out several more times to check the area, a
     tactic commonly used by drug traffickers to look for police investigators. On one occasion,
     investigators observed Andre HOLLIN exit 614 Reed Ave. and walk to the rear passenger door
     of the Lexus, opening the door and leaning inside the Lexus. Andre HOLLIN then closed the
     rear passenger door and went back into 614 Reed Ave.

8.   At approximately 8:36 p.m., investigators observed the Land Rover and the Lexus being driven
     to the rear parkin g area at 614 Reed Ave. The Lexus was driven into a garage and the garage
     door was closed. At this time investigators had uniformed MSP troopers pull into the driveway
     at614 ReedAve. with flashing lights and investigators made entry into 614 ReedAve. where
     Andre HOLLIN was observed last walking into. Andre HOLLIN was found inside 614 Reed
     Ave. along with a subject who identified himself as Daquary Damont BLANKS. Investigators
     opened the garage door and found the Lexus parked inside the garage behind 614 Reed. Ave.

9.   At this time investigators secured the subjects found inside the residence and contacted the
     United States Attorney's Office for the Western District of Michigan to apply for a federal
     search warrant for the residence located at 614 Reed Ave., Kalamazoo, Mi.higun.
                                                                                         The
      Case 1:19-mj-00009-PJG ECF No. 1-1 filed 01/09/19 PageID.4 Page 3 of 3


      residence is described as a two story, off white, vinyl sided duplex with two adjacent front
      doors. The front porch is covered and has white pillars. The reflective numbers 614 are clearly
      marked on the pillar in front of the door on the right. The driveway runs on the east side of the
      resisidence from Reed Ave. to the rear parking deck/garage of the residence.

10. Based on my experience and training,        I know (a) that the quantities of methamphetamine in this
      investigation  are consistent with  drug  trafficking rather than personal use, (b) that these
      quantities reflect an intent to distribute, and (c) that methamphetamine is a Schedule II
      controlled substance.

1   1. Based on  my training and personal experience, as well as information I have learned from
     others, I know (a) that drug traffickers often maintain on hand large amounts of U.S. Currency
     in order to maintain and finance their on-going narcotic business, (b) that drug traffickers
     maintain books, records, receipts, drug paraphernalia, notes, ledgers, airline tickets, money
     orders, passports, and other papers relating to the transportation, importation, ordering, sale, and
     distribution of controlled substances, as well as the movement and concealment of proceeds.
     That the aforementioned U.S. curency, books, records, receipts, notes, ledgers, etc., are
     maintained where the drug trafficker has ready access to them, commonly at his or her
     residence, (c) that the persons involved in drug trafficking conceal in their residence or
     business, large amounts of currency, financial instruments, precious metals, jewelry, automobile
     titles and other items of value and./or proceeds of drug transactions and evidence of financial
     transactions relating to obtaining, transferring, secreting, or spending of large sums of money
     acquired from engaging in drug trafficking activities, (d) that when drug traffickers amass large
     proceeds from the sale of drugs, that the traffickers attempt to legitimize these profits. That to
     accomplish these goals, drug traffickers utilize legitimate business, domestic and foreign banks
     and/or financial institutions and their attendant services, securities, cashiers checks, money
     drafts, letters ofcredit, brokerage house, real estate, "shell" corporations, and business "fronts",
     (e) that drug trafficker commonly maintain addresses, or telephone numbers in books or papers
     which reflect names, addresses and or telephone numbers of their associates in trafficking, (f)
     that drug traffickers take or cause to be taken photographs of themselves, their associates, their
     property and their product. That these traffickers commonly maintain these photographs at their
     residences, (g) that the traffickers usually keep firearms to protect the drugs they distribute and
     the proceeds from that distribution, and (h) that drug traffickers commonly use electronic
     equipment to aid them in their drug trafficking activities. This equipment includes, but not
     limited to, digital display pagers ("beepers"), mobile telephones, clone cellular telephones,
     speed dialers, electronic telephone books, electronic date books, computers, computer memory
     discs, money counters, electronic surveillance equipment, eavesdropping equipment, police
     scanners, and portable communication devices.

12. Based on my training and experience,     I know that the items described in the paragraph above,
     sections a through h, are commonly kept in places where the drug trafficker has dominion and
     control, where they have ready access to and at places where they reside. I know from my
     training and experience that drug traffickers frequently utilize multiple residences to further
     their drug trafficking activities.

13. Based on the facts set forth in this statement, there is probable cause to believe that federal drug
     offenses have occurred and that evidence of these offenses   will   be located in the residence
     located at 614 Reed Ave., Kalamazoo, Michigan.
